DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (WO 2017/038685 A1).  The examiner notes that US 2018/0244255 A1 is referenced herein as an English translation equivalent.
In Re claim 1, Kawai et al. disclose an electric parking brake device comprising: electric parking brakes (6; par. 0025); a parking brake switch (31); a shift lever (see ar. 0042) with a shift link (see sensor, par. 0037); and a parking brake control device (71), wherein when the control device determines there to be a parking brake switch failure, a mode selection of the control device utilizes the shift lever and shift link operation as the control to operate the electric parking brakes into a locked or unlocked state when the switch fails (see par. 0042).

In Re claims 4 and 6, see warning device (81), actuation informing device (82) and switch-state informing device (83).
In Re claims 7-10, and 12, see parking brake switch (31, 32) in figs. 2-5, and pars. 0042-0043.

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Kawai et al. fail to disclose that the operation of the electric parking brake is controlled on the basis of a mode selection controller and shift link when the electric parking brake switch is broken.
In response to applicant’s arguments, the examiner points to par. 0042, which clearly recites:
“The parking brakes may be configured to automatically apply (auto-apply), based on an automatic apply demand in accordance with a parking-brake apply determination logic in the parking-brake control device 71, for example when the vehicle has stopped for a predetermined time (e.g., the vehicle is determined to be at rest when the speed detected by the vehicle speed sensor has continued to be lower than 4 km/h for a predetermined time as the running vehicle decelerates), when the engine is stopped, when the shift lever is put into P, when a door is opened, or when a seatbelt is unbuckled, or the like. The parking brakes may be configured to automatically release (auto-release), based on an automatic release demand in accordance with a parking-brake release determination logic in the parking-brake control device 71, for example when the vehicle runs (e.g., the vehicle is determined to run when the speed detected by the vehicle speed sensor has continued to be 5 km/h or higher for a predetermined time as the vehicle accelerates from rest), when the accelerator pedal is operated, when the clutch pedal is operated, when the shift lever is put into any position other than P or N, or the like. The auto-apply and the auto-release may be configured as an auxiliary function in the event of switch failure to automatically apply or release brake force when the parking brake switch 31 fails.”
Therefore, the brake system of Kawai et al. is understood to fully disclose the argued parking brake control.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657